Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
drive circuitry, sense circuitry, in claims 1 and 9; display circuitry, in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities: typographical error. The term “sense circuity” in line 12. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: typographical error. The term “sense circuitry” in line 6 appears meant to be “drive circuitry”, comparable to Claim 1. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: typographical error. The term “sense circuitry” in line 6 appears meant to be “drive circuitry”, comparable to Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”).
Regarding Claim 1, Chou teaches an electronic device (par 0003), comprising: 
a touch sensor (par 0027 Fig 1 touch panel 18) including a first drive electrode, a second drive electrode, and a sense electrode (par 0027 Fig 1 first transmit electrode TEa, second transmit electrode TEb, receive electrode RXn of RX1-RXN) ; and 
drive circuitry (par 0027 Fig 1 signal generating module 12) configured to:
apply a first drive signal to the first drive electrode (par 0027 Fig 1 signal generating module 12 can output a first transmitting signal TXa to a first transmit electrode Tea); and 
apply a second drive signal to the second drive electrode (par 0027 Fig 1 signal generating module 12 can simultaneously output a second transmitting signal TXb to a second transmit electrode Teb), wherein a phase of the first drive signal is different from a phase of the second drive signal (par 0027 first transmitting signal TXa and the second transmitting signal TXb may have signals with the same frequency but with different phases); and
sense circuitry (par 0027 Fig 1 demodulating module 14) configured to:
sense a voltage of the sense electrode, the voltage indicative of mutual capacitances between the sense electrode and the first drive electrode and between the sense electrode and the second drive electrode (par 0015 receiving a receiving signal at a receive electrode of a plurality of receive electrodes of the touch panel, and calculating a first amplitude corresponding to the first phase and a second amplitude corresponding to the second phase of the receiving signal according to the receiving signal; wherein, the first amplitude is configured to determine a capacitance between the first transmit electrode and the receive electrode, and the second amplitude is configured to determine a capacitance between the second transmit electrode and the receive electrode).

Regarding Claim 3, Chou teaches the electronic device of claim 1, wherein an area of the first drive electrode is the same as an area of the second drive electrode (Chou Fig 1 would be reasonably interpreted by the skilled artisan as teaching equal area drive electrodes).

Regarding Claim 12, Chou teaches the electronic device of claim 1, wherein the voltage of the sense electrode is sensed during concurrent application of both the first drive signal to the first drive electrode and the second drive signal to the second drive electrode (par 0027 Fig 1 signal generating module 12 outputs a first transmitting signal TXa to a first transmit electrode Tea and simultaneously outputs a second transmitting signal TXb to a second transmit electrode Teb).

Regarding Claim 13, Chou teaches a method (par 0006), comprising: 
at an electronic device (par 0003) including a touch sensor (par 0027 Fig 1 touch panel 18) including a first drive electrode, a second drive electrode, and a sense electrode (par 0027 Fig 1 first transmit electrode TEa, second transmit electrode TEb, receive electrode RXn of RX1-RXN): 
applying, via drive circuitry of the electronic device (par 0027 Fig 1 signal generating module 12), a first drive signal to the first drive electrode (par 0027 Fig 1 signal generating module 12 can output a first transmitting signal TXa to a first transmit electrode Tea); 
applying, via sense circuitry (par 0027 Fig 1 signal generating module 12) of the electronic device, a second drive signal to the second drive electrode (par 0027 Fig 1 signal generating module 12 can simultaneously output a second transmitting signal TXb to a second transmit electrode Teb), wherein a phase of the first drive signal is different from a phase of the second drive signal (par 0027 Fig 1 signal generating module 12 can simultaneously output a second transmitting signal TXb to a second transmit electrode Teb); and 
sensing, via sense circuitry (par 0027 Fig 1 demodulating module 14) of the electronic device, a voltage of the sense electrode, the voltage indicative of mutual capacitances between the sense electrode and the first drive electrode and between the sense electrode and the second drive electrode (par 0015 receiving a receiving signal at a receive electrode of a plurality of receive electrodes of the touch panel, and calculating a first amplitude corresponding to the first phase and a second amplitude corresponding to the second phase of the receiving signal according to the receiving signal; wherein, the first amplitude is configured to determine a capacitance between the first transmit electrode and the receive electrode, and the second amplitude is configured to determine a capacitance between the second transmit electrode and the receive electrode).

Regarding Claim 20, Chou teaches the method of claim 13, wherein the voltage of the sense electrode is sensed during concurrent application of both the first drive signal to the first drive electrode and the second drive signal to the second drive electrode (par 0027 Fig 1 signal generating module 12 outputs a first transmitting signal TXa to a first transmit electrode Tea and simultaneously outputs a second transmitting signal TXb to a second transmit electrode Teb).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”) in view of Slamkul et al. (U.S. Patent Application 20160306456 A1, hereinafter “Slamkul”).

Regarding Claim 2, Chou teaches the electronic device of claim 1. However, Chou appears not to expressly teach wherein a distance between the first drive electrode and the sense electrode is different from a distance between the second drive electrode and the sense electrode.
Slamkul teaches wherein a distance between the first drive electrode and the sense electrode is different from a distance between the second drive electrode and the sense electrode (Fig 10b shows such; par 0149 a first drive electrode of a drive electrode pair is separated from a sense electrode by a shorter distance, in the plane of the sensor substrate, than a second drive electrode of the drive electrode pair).
Chou and Slamkul are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the electrode spacings of Slamkul. The motivation would have been in order to provide a drive matrix suitable for measuring with high dynamic range the capacitances of an electrode array with more than one drive electrode in each electrode element (Slamkul par 0150).

Claims 4, 5, 6, 10, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”) in view of Geaghan (U.S. Patent Application 20160342265 A1).

Regarding Claim 4, Chou teaches the electronic device of claim 1, wherein a frequency of the first drive signal is the same as a frequency of the second drive signal (Chou par 0026). However, Chou appears not to expressly teach wherein an amplitude of the first drive signal is the same as an amplitude of the second drive signal.
Geaghan teaches wherein a frequency of the first drive signal is the same as a frequency of the second drive signal, and an amplitude of the first drive signal is the same as an amplitude of the second drive signal (par 0084 Fig 14A +Phase driven signal 1431 and −Phase driven signal 1432  are symmetrical, equal in magnitude and opposite in phase, such also implies both of a same frequency).
Chou and Geaghan are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the drive signaling of Geaghan. The motivation would have been in order to provide enhanced signal to noise ratio (SNR) of measured signal 641 due to cancellation of stray mutual capacitance (Geaghan par 0049).

Regarding Claim 5, Chou teaches the electronic device of claim 1. However, Chou appears not to expressly teach wherein a sum of the first drive signal and the second drive signal is substantially zero volts.
Geaghan teaches wherein a sum of the first drive signal and the second drive signal is substantially zero volts (par 0084 Fig 14A +Phase driven signal 1431 and −Phase driven signal 1432  are symmetrical, equal in magnitude and opposite in phase).
Chou and Geaghan are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the drive signaling of Geaghan. The motivation would have been in order to provide enhanced signal to noise ratio (SNR) of measured signal 641 due to cancellation of stray mutual capacitance (Geaghan par 0049).

Regarding Claim 6, Chou teaches the electronic device of claim 1. However, Chou appears not to expressly teach wherein a mutual capacitance of the first drive electrode and the sense electrode is different from a mutual capacitance of the second drive electrode and the sense electrode.
Geaghan teaches wherein a mutual capacitance of the first drive electrode and the sense electrode is different from a mutual capacitance of the second drive electrode and the sense electrode (par 0085 FIG. 14B shows exemplary +Phase driven signal 1431 and −Phase signal 1432 applied simultaneously to electrodes Da and Db; T1 reduces −Phase signal 1432 coupled from Db to Rcv2; +Phase signal 1431 is coupled from Da to Rcv2 undiminished; the phase of signal 1436 (being the same phase as the signal applied to Da) indicates that Cm2a is larger than Cm2b).
Chou and Geaghan are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the mutual capacitance of Geaghan. The motivation would have been in order to provide enhanced signal to noise ratio (SNR) of measured signal 641 due to cancellation of stray mutual capacitance (Geaghan par 0049).

Regarding Claim 10, Chou teaches the electronic device of claim 1. However, Chou appears not to expressly teach wherein the phase of the first drive signal is opposite from the phase of the second drive signal.
Geaghan teaches wherein the phase of the first drive signal is opposite from the phase of the second drive signal (par 0084 Fig 14A +Phase driven signal 1431 and −Phase driven signal 1432  are symmetrical, equal in magnitude and opposite in phase, such also implies both of a same frequency).
Chou and Geaghan are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the drive signaling with opposite phases of Geaghan. The motivation would have been in order to provide enhanced signal to noise ratio (SNR) of measured signal 641 due to cancellation of stray mutual capacitance (Geaghan par 0049).

Claim 14 presents the limitations of Claim 4 in a different claim category, and therefore Claim 14 is rejected with a rationale similar to Claim 4, mutatis mutandis.

Claim 15 presents the limitations of Claim 5 in a different claim category, and therefore Claim 15 is rejected with a rationale similar to Claim 5, mutatis mutandis.

Claim 16 presents the limitations of Claim 6 in a different claim category, and therefore Claim 16 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Claim 18 presents the limitations of Claim 10 in a different claim category, and therefore Claim 18 is rejected with a rationale similar to Claim 10, mutatis mutandis.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”) in view of Lerner et al. (U.S. Patent Application 20180373393 A1, hereinafter “Lerner”).

Regarding Claim 21, Chou teaches an electronic device (par 0003) including a touch sensor (par 0027 Fig 1 touch panel 18) including a first drive electrode, a second drive electrode, and a sense electrode (par 0027 Fig 1 first transmit electrode TEa, second transmit electrode TEb, receive electrode RXn of RX1-RXN), cause the electronic device to perform a method (par 0006) comprising: 
applying, via drive circuitry of the electronic device (par 0027 Fig 1 signal generating module 12), a first drive signal to the first drive electrode (par 0027 Fig 1 signal generating module 12 can output a first transmitting signal TXa to a first transmit electrode Tea); 
 applying, via sense circuitry (par 0027 Fig 1 signal generating module 12) of the electronic device, a second drive signal to the second drive electrode (par 0027 Fig 1 signal generating module 12 can simultaneously output a second transmitting signal TXb to a second transmit electrode Teb), wherein a phase of the first drive signal is different from a phase of the second drive signal (par 0027 Fig 1 signal generating module 12 can simultaneously output a second transmitting signal TXb to a second transmit electrode Teb); and 
sensing, via sense circuitry (par 0027 Fig 1 demodulating module 14) of the electronic device, a voltage of the sense electrode, the voltage indicative of mutual capacitances between the sense electrode and the first drive electrode and between the sense electrode and the second drive electrode (par 0015 receiving a receiving signal at a receive electrode of a plurality of receive electrodes of the touch panel, and calculating a first amplitude corresponding to the first phase and a second amplitude corresponding to the second phase of the receiving signal according to the receiving signal; wherein, the first amplitude is configured to determine a capacitance between the first transmit electrode and the receive electrode, and the second amplitude is configured to determine a capacitance between the second transmit electrode and the receive electrode).
However, Chou appears not to expressly teach a non-transitory computer readable medium storing instructions that, when executed by the electronic device, cause a touch sensor method to be performed.
In a similar application, Lerner teaches a non-transitory computer readable medium storing instructions that, when executed by the electronic device, cause a method to be performed (at least par 0032 device memory may include a non-transitory processor-readable memory and/or a computer-readable memory that stores instructions that are executable by the processors of the device to perform a touch sensor method).
Chou and Lerner are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the non-transitory computer readable medium of Lerner. The motivation would have been in order to provide simpler implementation versus hardware logic control.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”) in view of Hotelling et al. (U.S. Patent Application 20100194707 A1, hereinafter “Hotelling”).

Regarding Claim 11, Chou teaches the electronic device of claim 1, wherein 
the touch sensor is one of a plurality of touch nodes included in a touch screen of the electronic device (par 0027 Fig 1 touch node may be construed as area comprising TEa, TEb, and REn). However, Chou appears not to expressly teach the electronic device further comprises: 
display circuitry configured to, at a time different from a time during which the drive circuitry applies the first drive signal and the second drive signal and the sense circuitry senses the voltage of the sense electrode: 
apply display signals to the first drive electrode, the second drive electrode, and the sense electrode to display an image on the touch screen of the electronic device.
Hotelling teaches the electronic device further comprises: 
display circuitry (par 0044 Fig 4 e.g. common electrodes 401) configured to, at a time different from a time during which the drive circuitry applies the first drive signal and the second drive signal and the sense circuitry senses the voltage of the sense electrode (par 0050 during a display phase): 
apply display signals to the first drive electrode, the second drive electrode, and the sense electrode to display an image on the touch screen of the electronic device (par 0050 During a display phase, common electrodes 401 operate along with other display pixel components as display circuitry of the display system of touch screen 220 to display an image on the touch screen).
Chou and Hotelling are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the multi-function common electrodes of Hotelling. The motivation would have been in order to provide touch sensing circuitry integrated into the display pixel stackup (Hotelling par 0005).

Claim 19 presents the limitations of Claim 11 in a different claim category, and therefore Claim 19 is rejected with a rationale similar to Claim 11, mutatis mutandis.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20190265857 A1, hereinafter “Chou”) in view of Blondin et al. (U.S. Patent Application 20190056834 A1, hereinafter “Blondin”).

Regarding Claim 9, Chou teaches the electronic device of claim 1, wherein: 
the touch sensor is one of a plurality of touch nodes included in a touch sensor panel of the electronic device, the touch sensor panel including a plurality of first drive electrodes, a plurality of second drive electrodes, and a plurality of sense electrodes (par 0027 Fig 1 touch node may be construed as area comprising TEa, TEb, and REn), 
each touch node of a plurality of touch nodes included in the touch sensor panel includes a first drive electrode, a second drive electrode, and a sense electrode (par 0027 Fig 1 touch node may be construed as area comprising TEa, TEb, and REn).
However, Chou appears not to expressly teach
the drive circuitry is further configured to, at a different time from applying the first drive signal to the first drive electrode and applying the second drive signal to the second drive electrode, for each touch node: 
apply a third drive signal to one or more of the first drive electrode, the second drive electrode, or the sense electrode, and 
the sense circuity is further configured to, at a different time from sensing the voltage indicative of the mutual capacitance, for each touch node: 
sense one or more second voltages of the first drive electrode, the second drive electrode, or the sense electrode, the one or more second voltages indicative of a self capacitance of the touch node.
Blondin teaches 
the drive circuitry is further configured to, at a different time (par 0050 touch sensing circuitry can be configured to perform mutual capacitance sensing during a first phase (e.g., the mutual capacitance mode) and self-capacitance sensing during a second phase (e.g., the self-capacitance mode), where the first and second phases do not overlap in time) from applying the first drive signal to the first drive electrode and applying the second drive signal to the second drive electrode, for each touch node: 
apply a third drive signal to one or more of the first drive electrode, the second drive electrode, or the sense electrode (par 0050 Fig 6B touch sensing circuitry can also detect the self-capacitances of electrodes 604 and/or 606—in addition to self-capacitance electrodes 608—to detect a touch and/or a hovering object by detecting changes in the self-capacitances of electrodes 604 and/or 606 (e.g., electrodes 604 and 606 can both be operated as self-capacitance electrodes; electrodes 604 can be operated as self-capacitance electrodes and electrodes 606 can be operated as guard electrodes, or vice versa), and 
the sense circuity is further configured to, at a different time (par 0050 touch sensing circuitry can be configured to perform mutual capacitance sensing during a first phase (e.g., the mutual capacitance mode) and self-capacitance sensing during a second phase (e.g., the self-capacitance mode), where the first and second phases do not overlap in time) from sensing the voltage indicative of the mutual capacitance, for each touch node: 
sense one or more second voltages of the first drive electrode, the second drive electrode, or the sense electrode, the one or more second voltages indicative of a self capacitance of the touch node (par 0050 Fig 6B touch sensing circuitry can also detect the self-capacitances of electrodes 604 and/or 606—in addition to self-capacitance electrodes 608—to detect a touch and/or a hovering object by detecting changes in the self-capacitances of electrodes 604 and/or 606 (e.g., electrodes 604 and 606 can both be operated as self-capacitance electrodes; electrodes 604 can be operated as self-capacitance electrodes and electrodes 606 can be operated as guard electrodes, or vice versa).
Chou and Blondin are analogous art as they each pertain to touch driving circuits. It would have been obvious to a person of ordinary skill in the art to modify the touch driving of Chou with the inclusion of the self capacitance measurement phase of Blondin. The motivation would have been in order to provide touch sensing circuitry to detect a touch and/or a hovering object by detecting changes in the self-capacitances of electrodes 604 and/or 606 (Blondin par 0050).

Claim 17 presents the limitations of Claim 9 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 9, mutatis mutandis.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7:
While closest prior art Chou (20190265857 A1) and Slamkul (20160306456 A1) teach portions of the limitations of Claim 7, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 7, namely "the respective sense electrode is surrounded by the respective first drive electrode, and the respective first drive electrode and respective sense electrode are surrounded by the respective second drive electrode" in combination with all other limitations of the claim.

Claim 8:
While closest prior art Chou (20190265857 A1) and Slamkul (20160306456 A1) teach portions of the limitations of Claim 8, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 8, namely "the plurality of connected first drive electrode segments and the plurality of second drive electrode segments are disposed along a second dimension of the touch sensor panel that is perpendicular to the first dimension, and each respective first drive electrode segment is surrounded by a respective second drive electrode segment" in combination with all other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624